Citation Nr: 0826666	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  96-51 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.

(The issues of entitlement to a rating in excess of 30 
percent for post-traumatic stress disorder and entitlement to 
an effective date earlier than August 14, 2003, are addressed 
in a separate decision.)


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on March 17, 
2008, which vacated an August 2007 Board decision and 
remanded the case for additional development.  The Court, in 
December 7, 1998, previously vacated a November 1998 Board 
decision as to this matter.  The issue initially arose from a 
September 1996 rating decision by the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its March 2008 order the Court, in essence, found the 
Board had not afforded appropriate credible weight to an 
October 2001 private medical opinion.  The case was remanded 
for the issue to be addressed in light of this determination.

Additional evidence was received since issuance of the 
February 2002 statement of the case pertinent to the issue on 
appeal including a March 2008 opinion from a private 
physician opining that the veteran's military service injury 
contributed substantially to his present low back disorder.  
The veteran has not waived agency of original jurisdiction 
consideration of this evidence, this matter must be remanded 
for additional development.  38 C.F.R. § 20.1304(c) (2007).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  During the 
pendency of this appeal, the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  A review of 
the record shows the veteran was provided adequate notice as 
to these matters by correspondence dated in January 2006, 
March 2006, and April 2006.  

Accordingly, the case is REMANDED for the following actions:

1.The AMC/RO should contact the private 
physician who submitted the March 2008 
letter and request that he provide a 
listing of the evidence he reviewed prior 
to drafting that letter.  He should be 
given a reasonable time within which to 
respond.  If a response is received, it 
is to be associated with the claims 
folder. 

2.  Thereafter, the AMC/RO should review 
the March 2008 private medical opinion 
provided by the veteran.  After 
completion any additional development 
deemed necessary, the issue on appeal 
should be reviewed with appropriate 
consideration of all evidence of record.  
If any benefit sought remains denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




